           Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JANE DOE, Anonymous,

                 Plaintiff,

        -v-                                                           No. 19 CV 11587-LTS

WILHELMINA MODELS, INC., CAL TAN,
LLC, and NEW SUNSHINE, LLC,

                 Defendants.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Plaintiff Jane Doe (the “Plaintiff” or “Doe”) brings this action pseudonymously

asserting state law claims of battery, invasion of privacy, and breach of fiduciary duty against

Cal Tan, LLC, New Sunshine, LLC (together, the “Cal Tan Defendants”), and Wilhelmina

Models, Inc. (“Wilhelmina”) (collectively, “Defendants”), and additional state law claims of

negligence and sexual harassment against Wilhelmina, to recover damages for sexual abuse she

allegedly experienced as a minor during her employment with Wilhelmina and with the Cal Tan

Defendants’ predecessor. (See Complaint, Docket Entry No. 14-3 (the “Compl.”)). Plaintiff filed

her complaint in the Supreme Court of the State of New York for New York County, and

Defendants removed the case to this Court pursuant to 28 U.S.C. §§ 1332(a), and 1441(b)(1).

(See Defendant’s Notice of Removal, Docket Entry No. 1).

                 Plaintiff now moves to remand the case back to the Supreme Court of the State of

New York, arguing that because Wilhelmina, a citizen of New York, had been properly joined

and served prior to the removal, the removal is barred by 28 U.S.C. § 1441(b)(2).           This Court

has subject matter jurisdiction of this action under 28 U.S.C. § 1332(a).



DOE - MTN. TO REMAND.DOCX                                  VERSION AUGUST 23, 2021                       1
          Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 2 of 8




               The Court has reviewed carefully the parties’ submissions, and, for the following

reasons, Plaintiff’s motion to remand is granted.

                                          BACKGROUND

               The following facts, alleged in the Complaint, are taken as true for the purpose of

this motion practice.

               Plaintiff Jane Doe began her modeling career in 1991 when she was 14 years old.

(Compl. at ¶ 26.) In July 1993, California Suncare, Inc. (“California Suncare”) 1 held a casting in

New York during which Doe was selected for a photo shoot. (Id. at ¶¶ 27- 29.) On August 25,

1993, 2 Doe traveled from Miami to Mexico to participate in a five-day photo shoot campaign.

(Id. at ¶ 30.) During the photo shoot in Mexico, California Suncare’s employees sexually abused

Plaintiff by molesting her and forcing her to pose naked and topless. (Id. at ¶¶ 27-55.) “On

August 31, 1993, Doe flew back from Mexico to her home, traumatized and so depressed that

she was bed-ridden for three weeks.” (Id. at ¶ 55.) As a result of the sexual abuse by California

Suncare, Doe began suffering from post-traumatic stress disorder (PTSD), anxiety, and

depression. (Id. at ¶ 82.)

               On November 15, 1993, a month after turning 17 years old, Plaintiff interviewed

with Wilhelmina, a self-proclaimed preeminent modeling agency, in New York City. (Id. at ¶¶

56-58.) Wilhelmina is a New York corporation, with its principal place of business in New York




1
       California Suncare is no longer in business. Defendant Cal Tan is the successor
       corporation to California Suncare, Inc., and legally responsible for its liabilities. In 2006,
       Defendant New Sunshine purchased Cal Tan. The two corporations are alter egos of one
       another and operate as a single enterprise. They are both Indiana corporations with their
       principal places of businesses in Indianapolis, Indiana. (See Compl. at ¶¶ 10-21.)
2
       Plaintiff alleges that she traveled to Mexico for the photo shoot in August 2013. (See
       Compl. at ¶ 27.) The Court assumes this date is a typographical error, and that the
       Plaintiff in fact traveled in August 1993.


DOE - MTN. TO REMAND.DOCX                           VERSION AUGUST 23, 2021                         2
          Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 3 of 8




County. (Id. at ¶ 7.) On November 17, 1993, Plaintiff signed a two-year contract with the

agency, thereby establishing an employer-employee relationship with Wilhelmina. (Id. at ¶¶ 59-

69.) During her employment with Wilhelmina, Plaintiff was repeatedly subjected to sexually

abusive treatment and forced to take pictures posing naked or topless. (Id. at ¶¶ 82-105.)

Additionally, Wilhelmina kept a portfolio of photographs of Doe that it showed to potential

clients, including the topless pictures of Doe taken by California Suncare. (See Affirmation of

Jane Doe, Docket Entry No. 14-13, at ¶¶ 7-9.) As a result of “Wilhelmina’s sexual exploitation

of Doe compounded [by] the psychological distress she suffered at the hands of California

Suncare[,]” Doe had “become so psychologically traumatized that she barely spoke and rarely

left her apartment.” (Compl. at ¶ 104.) Doe quit working with Wilhelmina in April 1994 and

ended her modeling career. (Id. at ¶ 105.)

                                             DISCUSSION

               Plaintiff claims that she suffered emotional injuries that began during her trip to

Mexico with California Suncare, the Cal Tan Defendants’ predecessor, and were later aggravated

during her employment with and as a result of Wilhelmina’s treatment toward her. (See

Memorandum of Law in Support of Plaintiff’s Motion to Remand Pursuant to 28 U.S.C. §

11587, Docket Entry No. 14-1 (“Motion to Remand”), at 4.) Accordingly, Plaintiff seeks, inter

alia, to recover from the Defendants under the New York Child Victims Act, see C.P.L.R. § 214-

g (McKinney), for the cumulative injury and economic losses she experienced as a result of her

emotional injuries. Plaintiff argues that the Defendants were prohibited from removing this case




DOE - MTN. TO REMAND.DOCX                         VERSION AUGUST 23, 2021                            3
           Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 4 of 8




under the forum defendant rule and, therefore, this Court must remand her claims back to state

court.

                “[F]ederal courts construe [] removal statutes narrowly, resolving any doubts

against removability.” Purdue Pharma L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013). As

such, “the defendant bears the burden of demonstrating the propriety of removal,” California

Public Employees’ Retirement System v. WorldCom, Inc., 368 F.3d 86, 100 (2d Cir. 2004)

(internal quotation marks omitted), and “[t]he Court must construe all disputed questions of fact

and controlling substantive law in favor of the plaintiff.” Lis v. Lancaster, 2019 WL 2117644, at

*4 (S.D.N.Y. Apr. 25, 2019) (internal quotation marks omitted).

                A defendant may remove a civil action from state to federal court where the

district court has original jurisdiction, except under the “forum defendant rule,” which prohibits

removal where any properly joined and served defendant is a citizen of the state in which the

action was initially brought. See 28 U.S.C.A. § 1441(b)(2) (Westlaw through P.L. 117-36 with

the exception of P.L. 116-283) (“A civil action otherwise removable solely on the basis of

[diversity] jurisdiction . . . may not be removed if any of the parties in interest properly joined

and served as defendants is a citizen of the State in which such action is brought.”). In New

York, the permissive joinder rules allow for joinder of defendants “against whom there is

asserted any right to relief . . . arising out of the same transaction, occurrence, or series of

occurrences . . . if any common question of law or fact would arise.” N.Y. C.P.L.R. § 1002(b)

(McKinney). 3



3
         The Court analyzes the propriety of Defendants’ joinder in this case under New York
         state law because this case was commenced in New York state court and the parties’
         dispute requires examination of joinder in the state court action before removal. See Fed.
         Ins. Co. v. Tyco Int'l Ltd., 422 F. Supp. 2d 357, 381-83 (S.D.N.Y. 2006) (applying state
         law in evaluating pre-removal joinder of claims and parties). However, as the Cal Tan


DOE - MTN. TO REMAND.DOCX                           VERSION AUGUST 23, 2021                           4
          Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 5 of 8




               The Cal Tan Defendants argue that the forum defendant rule does not bar removal

in this case because Wilhelmina, although a citizen of New York, was not properly joined. 4

First, they submit that Wilhelmina was not properly joined because Plaintiff’s claims against the

Cal Tan Defendants and Wilhelmina do not arise out of the same transaction or occurrence, or

series of transactions and occurrences: the Mexico photo shoot and Plaintiff’s employment with

California Suncare ended three months before she interviewed with Wilhelmina. Further, the

Cal Tan Defendants argue that Plaintiff cannot show that the Defendants worked in concert.

               New York state courts have, however, permitted the joinder of successive

tortfeasors as defendants whose separate and independent acts have resulted in, and later

aggravated, an initial injury. See McIver v. Canning, 612 N.Y.S.2d 248, 249 (2d Dep’t 1994)

(reversing lower court’s order severing causes of action that arose from two separate car

accidents occurring more than six months apart, where the second accident aggravated the

injuries sustained by plaintiff in the first accident, in interest of justice and judicial economy);

Hawkes v. Goll, et al., 9 N.Y.S.2d 924, 925 (2d Dep’t 1939), aff’d, 281 N.Y. 808, 24 N.E.2d 484

(1939) (“While the wrongful acts of the two defendants were not precisely concurrent in point of

time, the defendants may nevertheless be joint tort feasors [sic] where, as here, their several acts

of neglect concurred in producing the injury.”). Additionally, where the injuries sustained are

indivisible due to the nature thereof, tortfeasors need not have acted in concert or concurrently.

See Ravo v. Rogatnick, 70 N.Y.2d 305, 310, 313 (1987) (holding that doctors “who neither



       Defendants note, it makes little difference whether state or federal law applies here
       because the New York rule of civil procedure governing permissive joinder is nearly
       identical to its federal corollary. See Sons of the Revolution in New York, Inc. v.
       Travelers Indem. Co. of Am., No. 14 CIV. 03303 LGS, 2014 WL 7004033, at *3
       (S.D.N.Y. Dec. 11, 2014)
4
       Service upon Defendants in this case is uncontested for the purposes of the instant
       motion.


DOE - MTN. TO REMAND.DOCX                          VERSION AUGUST 23, 2021                             5
           Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 6 of 8




act[ed] in concert nor concurrently” to be jointly and severally liable where the resulting

“injuries[,] because of their nature, [were] incapable of any reasonable or practicable division

and allocation among multiple tort-feasors”) (citation omitted).

                Here, Plaintiff alleges that the Defendants’ sexual mistreatment of her caused her

to suffer from PTSD, anxiety, and depression, and that the emotional injuries she sustained were

indivisible. She claims that the injuries she suffered at the hands of California Suncare were

later aggravated by Wilhelmina, in part because of Wilhelmina’s use of the nude photographs

taken by California Suncare. The fact that there was a three-month gap between the end of her

work for California Suncare and the start of her work for Wilhelmina is insufficient to support a

finding of improper joinder, because the Defendants need not have inflicted the emotional

injuries at issue simultaneously. See Estate of Finn v. City of New York, 350 N.Y.S.2d 552,

555-56 (1st Dep’t 1973) (finding that both defendants’ breach of their independent duties caused

plaintiff an indivisible emotional harm and rendered them jointly and severally liable to

plaintiff). The Defendants’ alleged separate instances of mistreatment towards Doe thus arise

sufficiently out of the same series of transactions or occurrences that Defendants could be held

jointly liable for Plaintiff’s injuries.

                The Cal Tan Defendants further argue improper joinder because Plaintiff’s claims

against the Cal Tan Defendants and Wilhelmina do not involve any common questions of law or

fact. The Cal Tan Defendants submit that New York has little connection to the allegations

against them because the torts at issue arise out of events allegedly occurring in Mexico.

Accordingly, the Cal Tan Defendants argue that, under New York’s choice-of-law rules,

Mexican tort law should apply to Plaintiff’s claims against them, unlike Plaintiff’s claims against

Wilhelmina. However, the Cal Tan Defendants ignore the allegation that Plaintiff was cast for




DOE - MTN. TO REMAND.DOCX                         VERSION AUGUST 23, 2021                            6
          Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 7 of 8




the Mexico photo shoot in New York, which provides a possible basis for the finding of a

connection between Plaintiff’s claims against the Cal Tan Defendants and the state of New York

sufficient to support the application of New York law under a choice-of-law analysis. Moreover,

Plaintiff’s claims against the Defendants are intertwined and involve common questions of both

law, such as what constitutes a “sexual offense” under the Child Victims Act, and fact, including

whether, and to what extent, the injuries allegedly inflicted by Cal Tan Defendants were further

aggravated by Wilhelmina.

               Finally, the Cal Tan Defendants argue that the forum defendant rule does not

defeat removal here because Plaintiff’s joinder of Wilhelmina was in bad faith. Their bad faith

argument is grounded in a conversation during which defense counsel erroneously asserted that

Wilhelmina breached its duty of care to Doe when it arranged for her to participate in the Mexico

photo shoot, when in fact the Mexico photo shoot took place prior to the commencement of

Doe’s employment with Wilhelmina. The Cal Tan Defendants argue that Wilhelmina provided

Plaintiff’s counsel with irrefutable evidence regarding Wilhelmina’s lack of involvement in the

Mexico photo shoot, and, therefore, Plaintiff’s joinder of Wilhelmina was in bad faith. The

Court finds no proper basis in this proffer for an inference that Plaintiff, in naming Wilhelmina

as a party defendant, acted in a manner rising to the level of bad faith. Plaintiff does not allege

that Wilhelmina was involved in the Mexico photo shoot; she alleges that she suffered indivisible

injuries from similar, sequential conduct of the two defendants.




DOE - MTN. TO REMAND.DOCX                         VERSION AUGUST 23, 2021                             7
         Case 1:19-cv-11587-LTS Document 16 Filed 08/23/21 Page 8 of 8




              For these reasons, the Court finds that Defendants have not met their burden of

showing that removal of this case was proper. 5 Accordingly, removal is barred by 28 U.S.C.

section 1441(b)(2) and this case must be remanded back to state court.

                                          CONCLUSION

              For the foregoing reasons, Plaintiff’s motion to remand is granted. This

Memorandum Order resolves Docket Entry Nos. 8 and 14.

              The Clerk of the Court is directed to close this case and to remand it to New York

State Supreme Court, New York County.

       SO ORDERED.

Dated: New York, New York
       August 23, 2021



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




5
       The Court need not address the Cal Tan Defendants’ argument regarding fraudulent
       misjoinder here because, in order to successfully argue the doctrine’s applicability in this
       case, the Cal Tan Defendants would first have to prove that Wilhelmina’s joinder was
       improper under New York’s permissive joinder rules. See Sons of the Revolution in
       New York, Inc, 2014 WL 7004033, at *3. Because the Court has found that Plaintiff
       properly joined Wilhelmina, the Cal Tan Defendants’ fraudulent misjoinder argument is
       moot.


DOE - MTN. TO REMAND.DOCX                        VERSION AUGUST 23, 2021                          8
